Citation Nr: 1140105	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 10 percent for status post left distal radius and ulna fracture with residual numbness of the left hand.

4.  Entitlement to an initial disability rating in excess of 10 percent for right elbow olecranon spur.

5.  Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis.

6.  Entitlement to an initial disability rating in excess of 10 percent for left ankle ligament injury.

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1981 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a right knee disability and a left knee disability; granted service connection and assigned a 10 percent rating (effective August 1, 2007) for status post left distal radius and ulna fracture with residual numbness of the left hand; and granted service connection and assigned a 0 percent rating (effective August 1, 2007) for each of the following disabilities: right elbow olecranon spur, right Achilles tendonitis, left ankle ligament injury, and bilateral pes planus.

In August 2008, the Veteran elected to have an informal conference (in lieu of a formal hearing) with a Decision Review Officer at the RO.  A report of this informal conference is associated with the claims file.

At the August 2008 informal conference, the Veteran withdrew his claim of entitlement to an initial disability rating in excess of 0 percent for left wrist/forearm scars status post surgery.  See 38 C.F.R. § 20.204 (2011).

In a February 2009 rating decision, the RO assigned a 10 percent rating (effective August 1, 2007) for each of the following disabilities: right elbow olecranon spur, right Achilles tendonitis, left ankle ligament injury, and bilateral pes planus.  The RO declared that these actions satisfied the appeal for those issues, but that assessment was incorrect because the Veteran did not express that he was satisfied with the new ratings assigned.  As the new ratings did not represent a total grant of benefits sought on appeal for any of these four issues, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has characterized the issues as listed on the title page to accurately reflect the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

Service Connection Claims

The Veteran contends that he has a right and left knee disabilities that are related to his service or to his service-connected right Achilles tendonitis, left ankle ligament injury, and bilateral pes planus.

The Veteran's service treatment records contain a number of relevant entries.  In January 1989, he complained of pain in his right knee and was assessed with a strain.  In December 1991, he reported an injured right knee with duration of four months and was assessed with right knee tendonitis.  In April 1998, he was assessed with a right medial meniscal tear and patellofemoral pain syndrome.  In July 1998, he reported injuring his right knee playing basketball one year ago and again one month ago, and he was assessed with an ACL-deficient right knee.  In September 2006, he complained of bilateral knee pain which started two years ago and was assessed with joint pain localized in the knees.

At a June 2007 VA general medical examination prior to his service discharge, the Veteran complained of constant pain in both knees, increased by running, kneeling, and squatting.  He reported a little swelling depending on his activity, as well as occasional momentary locking.  X-rays of his left knee showed mild proximal tibia/fibula joint spurring, but were otherwise negative.  X-rays of his right knee were negative.  The examiner concluded that there was insufficient clinical information for a diagnosis related to knee pain, acute, or chronic, or residuals thereof, based on the normal examination that day.

The Veteran's knees were not examined at a December 2008 VA joints examination.

The Veteran should be scheduled for a VA joints examination.  The examiner is to perform all necessary testing to determine whether the Veteran suffers from a current right knee disability and left knee disability.  The examiner is to provide a medical opinion as to whether it is at least as likely as not that any current right or left knee disability is related to any incident of service, or was caused by or is aggravated by his service-connected right Achilles tendonitis, left ankle ligament injury, and/or bilateral pes planus.

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice should also advise the Veteran about what is needed to substantiate his claims for service connection on a secondary basis.

Any pertinent VA and private treatment records must be obtained.

Increased Rating Claims

The Veteran's most recent VA joints examination took place in December 2008, nearly three years ago.  The Veteran should be scheduled for a VA joints examination so that current findings pertaining to his left wrist, right elbow, right ankle, left ankle, and bilateral feet may be obtained prior to adjudication.

Any pertinent VA and private treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This VCAA notice must also advise the Veteran about what is needed to substantiate his claims for service connection on a secondary basis.

2.  Obtain all pertinent treatment records from the VA Medical Center in Cheyenne, Wyoming, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Contact the Veteran and request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private facility from which he has sought treatment for his claimed disabilities.  Upon receipt of such, VA must take appropriate action to contact the identified provider(s) and obtain all records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to perform all necessary testing to determine whether the Veteran suffers from a current right knee disability and left knee disability.  The examiner is to opine as to whether it is at least as likely as not that any current right or left knee disability is related to any incident of service, or was caused by or is aggravated by his service-connected right Achilles tendonitis, left ankle ligament injury, and/or bilateral pes planus.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is to describe the current severity and extent of the Veteran's service-connected status post left distal radius and ulna fracture with residual numbness of the left hand, right elbow olecranon spur, right Achilles tendonitis, left ankle ligament injury, and bilateral pes planus.  All required testing, to include x-rays, must be performed.

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

